UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. Form10-K ANNUAL REPORT PURSUANT TO SECTIONS13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (Mark One) þ ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2008 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 001-33184 Double-Take Software, Inc. (Exact name of registrant as specified in its charter) Delaware 20-0230046 (State or other jurisdiction of (I.R.S. Employer Incorporation or organization) Identification No.) 257 Turnpike Road, Suite210 01772 Southborough, Massachusetts (Zip Code) (Address of principal executive offices) (877)335-5674 (Registrant’s telephone number, including area code) Securities registered pursuant to Section12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered Common Stock, $0.001par value The NASDAQ Global Market Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.YES o NO þ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.YES o NO þ Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YES þ NO o Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K. þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer þ Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act)YES o NO þ As of June30, 2008, the last business day of the Registrant’s most recently completed second fiscal quarter, the aggregate market value of the Registrant’s Common Stock held by nonaffiliates was approximately $301.9million. The number of shares of Registrant’s Common Stock outstanding as of February27, 2009 was 22,022,250. DOCUMENTS INCORPORATED BY REFERENCE PartIII of this Form10-K incorporates by reference certain portions of the Registrant’s proxy statement for its 2009 Annual Meeting of Shareholders to be filed with the Commission not later than 120days after the end of the fiscal year covered by this report. CAUTIONARY ADVICE REGARDING FORWARD-LOOKING STATEMENT Statements contained in this Form10-K that are not historical facts may be forward-looking statements within the meaning of Section21E of the Securities Exchange Act of 1934 (the “Exchange Act”). We intend such forward-looking statements to be covered by the safe harbor provisions for forward-looking statements contained in Section21E of the Exchange Act.
